                  Case 1:17-bk-13413-VK                 Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29        Desc
                                                         Main Document     Page 1 of 9


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350

                       5   Attorneys for Creditors
                           TRINITY FINANCIAL SERVICES, LLC
                       6

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9           CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION
                  10

                  11       In re                                            Case No. 1:17-bk-13413-VK

                  12       MARK EFREM ROSENBERG aka                         Chapter Number: 13
                           MARK E. ROSENBERG aka MARK
                  13       ROSENBERG fdba NEW RAVE                          SECURED CREDITOR TRINITY
                           BATHROOMS aka EPHRAIM                            FINANCIAL SERVICES, LLC’S
                  14       ROSENBERG fdba RR PACKAGING &                    RESPONSE IN SUPPORT OF OBJECTION
                           ASSEMBLY,                                        TO SECOND AMENDED CHAPTER 13
                  15                                                        PLAN
                                                    Debtor,
                  16                                                        Date:     12/11/18
                                                                            Time:     9:30 a.m.
                  17                                                        Ctrm:     301
                                                                                      21041 Burbank Blvd
                  18                                                                  Woodland Hills, CA 91367

                  19
                  20                Secured Creditor TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby responds

                  21       (the “Response”) to the Debtor’s Reply Of Mark Efrem Rosenberg To The Declaration Of Rafael

                  22       R. Garcia-Salgado Regarding Debtor's Income And How It Affects Debtor's Applicable

                  23       Commitment Period; Declaration Of Richard Mark Garber; Declaration Of Mark Efrem

                  24       Rosenberg (“Debtor’s Reply”) [Docket No. 93] as set forth in this Response in support of its

                  25       Objection to Confirmation of the Debtor’s proposed Second Amended Chapter 13 Plan [Docket

                  26       No(s). 84 and 85] (the “Objection”) in this bankruptcy proceeding. The Debtor’s Reply contests

                  27       the conclusions stated in the Declaration of Rafael R. Garcia-Salgado In Support Of Secured

                  28       Creditor Trinity Financial Services, LLC’s Objection To Second Amended Chapter 13 Plan
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                   RESPONSE IN SUPPORT OF OBJECTION
                                                                          -1-
  ATTO RNEY S AT LAW       06836-0089                                               TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29                Desc
                                                       Main Document     Page 2 of 9


                       1   (“Garcia Decl.”) [Docket No. 92] regarding the proper calculation of the Debtor’s Current

                       2   Monthly Income (“CMI”) and how that impacts whether or not the Debtor’s Plan may be

                       3   confirmed. This Response is based on the authorities cited herein and on such additional

                       4   submissions and argument as may be presented at or before the confirmation hearing. In support

                       5   of this Response, Trojan respectfully states as follows:

                       6   I.       INTRODUCTION

                       7            Debtor Mark Efrem Rosenberg filed his Second Amended Chapter 13 Plan on October 25,

                       8   2018 [Docket. No. 82] (the “Plan”). Trinity filed its Objection to Confirmation of the Plan on

                       9   October 30, 2018 [Docket No(s). 84 and 85] (the “Trinity’s Objection”). The Debtor filed a
                  10       Combined Reply to Trinity’s Objection and the Chapter 13 Trustee’s Objection on November 2,
                  11       2018 [Docket No. 86]. On November 6, 2018, this Court held a hearing on confirmation of the
                  12       Plan and continued the hearing to December 11, 2018, at 9:30 a.m. [Docket No. 89].
                  13                Following the November 6, 2018 hearing, Trinity filed a Motion for 2004 Examination of
                  14       the Debtor regarding his income for 2017. The Debtor opposed the Motion and Trinity ultimately
                  15       dismissed its motion because Debtor’s counsel provided Trinity’s counsel with a copy of the
                  16       Debtor’s 2017 tax returns [Docket Nos. 87, 88, 90, and 91]. Garcia Decl., ¶ 4.
                  17                On November 21, 2018, Trinity filed the Garcia Decl. which analyzed the Debtor’s 2017
                  18       tax return and concluded that, as was suspected in Trinity’s Objection, the Debtor understated his
                  19       CMI with the consequent result that the Plan’s commitment period must be 60 months and not 36
                  20       as currently proposed.

                  21                On November 28, 2018, the Debtor filed the Debtor’s Reply to the Garcia Decl. [Docket

                  22       No. 93]. The Debtor’s Reply contests the conclusions in the Garcia Decl. by ignoring the

                  23       arguments in Trinity’s Objection which form the context for the facts set forth in the Garcia Decl.

                  24       II.      ARGUMENT

                  25                1.        As outlined in Trinity’s Objection, the Plan is unconfirmable because the Debtor

                  26       has not demonstrated that he qualifies for a 36 month commitment period for his plan.

                  27                2.        Trinity’s Objection asserts that the Debtor has not accurately reported his current

                  28       monthly income (“CMI”), and that if correct CMI and Means Test calculations are performed,
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                       RESPONSE IN SUPPORT OF OBJECTION
                                                                             -2-
  ATTO RNEY S AT LAW       06836-0089                                                   TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29              Desc
                                                       Main Document     Page 3 of 9


                       1   then the Debtor’s commitment period will need to be 60 months and the Debtor will be required

                       2   to file Official Form 122C-2, Chapter 13 Calculation of Your Disposable Income in order to

                       3   support the amounts to be paid in a confirmable plan.

                       4            3.        The Court previously continued the November 6, 2018 hearing to December 11,

                       5   2018 to allow the Court time to evaluate thoroughly the issues raised in Trinity’s Objection

                       6   [Docket No(s). 84 and 85] and the Debtor’s Reply to Trinity’s Objection [Docket No. 86].

                       7            4.        As indicated in the Garcia Decl. filed on November 21, 2018 [Docket No. 92], on

                       8   November 9, 2018, Debtor’s counsel provided him with a copy of the Debtor’s 2017 tax returns,

                       9   which were prepared in April 2018. Garcia Decl., ¶ 4. Based on a review of those returns, the
                  10       following income items were reported for the entire 12 months of 2017 (See Exhibit A to the

                  11       Declaration):

                  12                $46,918         Debtor’s Income as partial owner of Arcade & Party Rentals by GEMS, Inc.

                  13                                (“GEMS”)

                  14                $34,620          Debtor’s salary from GEMS

                  15                $29,300          Debtor’s Spouse’s income

                  16                5.        Additionally, Debtor has testified as follows regarding his income in 2017: “I am

                  17       paid fixed salary of $2,500.00 per month and a fixed draw of $3,500.00 per month. At the end of

                  18       the year, we determine whether or not there is net income that is available to distribute to the

                  19       owners, and if so, how much to distribute.”
                  20                6.        Based on the income reported in the tax returns, however, the Debtor’s monthly

                  21       income during 2017 was $6,794.83 ($81,538/12). Debtor’s Spouse’s reported Schedule I income

                  22       matches the tax returns. Therefore, the total average monthly income that the Debtor should have

                  23       reported on line 11 of his Official Form 122C-1 (Chapter 13 Statement of Your Current Monthly

                  24       Income and Calculation of Commitment Period [Docket No. 10, filed 1/11/18, pp. 41-43] is

                  25       $9,236.49. This amount of current monthly income results in a total for the year of $110,837.88,

                  26       which exceeds the median family income of $106,244.00 for California and the size of the

                  27       Debtor’s household. The Debtor therefore earns above-median income. Consequently, the

                  28       Debtor should have checked box 17b. on his Official Form 122C-1, and the Court should order
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                     RESPONSE IN SUPPORT OF OBJECTION
                                                                            -3-
  ATTO RNEY S AT LAW       06836-0089                                                 TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29               Desc
                                                       Main Document     Page 4 of 9


                       1   the Debtor to file Official Form 122C-2, Chapter 13 Calculation of Your Disposable Income in

                       2   order to support the amounts to be paid in a confirmable plan.

                       3            7.        As previously set forth in Trinity’s Objection, the Debtor’s representations

                       4   regarding his current monthly income are flawed and Debtor appears to be manipulating the

                       5   information he discloses to reach the desired result. Specifically, because this case was filed on

                       6   December 29, 2017, the Debtor’s current monthly income for purposes of determining a good

                       7   faith plan’s commitment period is to be determined by averaging the Debtor’s gross income

                       8   derived during the 6-month period preceding the bankruptcy filing. 11 U.S.C. §101(10A). This

                       9   means the Debtor’s gross income, without regard to whether such income is taxable income,
                  10       derived during the months of June through November 2017, is to be used for the calculation. 11

                  11       U.S.C. §1325(b)(4); In re Wiegand, 386 B.R. 238, 239 (9th Cir. BAP 2008). However, in the

                  12       Debtor’s Reply to the Garcia Decl. the Debtor attempts to argue that using Debtor’s gross annual

                  13       income for the purposes of calculating the applicable commitment period is incorrect. Debtor

                  14       further endeavors to argue that the Debtor’s annual income is not relevant in calculating the

                  15       applicable commitment period and cites 11 U.S.C §101(10A)(A)(i). This argument is incorrect.

                  16                In his Amended Schedule I [Docket No. 81] and Form 122C-1 [Docket. No. 10], the

                  17       Debtor discloses gross income from his co-owned business, Arcade & Party Rentals by GEMS,

                  18       Inc. (“GEMS”) of $6,000 per month. The Debtor confirms this representation in his Declaration

                  19       filed August 1, 2018 [Docket. No. 64] at ¶12a. However, in paragraphs 12a and 12b of his
                  20       Declaration, Debtor admits that this is not all of his income as some income derived throughout

                  21       the year is distributed at the end of the year. For example, two days after the filing of Debtor’s

                  22       bankruptcy, GEMS’ income for a fiscal year ending December 31, 2017 would have closed, and a

                  23       determination of any distribution to its owners would be subject to calculation. In his Combined

                  24       Reply to Plan Confirmation Objections filed September 13, 2018 [Docket No. 79], the Debtor

                  25       asserted requiring the Debtor to wait for this calculation to determine his current monthly income

                  26       is absurd. In fact, however, this is the law. The Debtor also admits that some income derived

                  27       during 2017 and under Debtor’s control was left in GEMS. The Debtor states as follows

                  28       (emphasis original):
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                      RESPONSE IN SUPPORT OF OBJECTION
                                                                             -4-
  ATTO RNEY S AT LAW       06836-0089                                                  TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29               Desc
                                                       Main Document     Page 5 of 9


                       1                      12a. I am paid fixed salary of $2,500.00 per month and a fixed draw of
                                     $3,500.00 per month. At the end of the year, we determine whether or not there
                       2             is net income that is available to distribute to the owners, and if so, how much to
                                     distribute.
                       3
                                            12b. Moreover, if we distribute all of the net income, we will not have
                       4             any reserve cash with which to operate. We always have to allocate a portion
                                     of GEMS' net income to reinvestment in GEMS for operational needs and
                       5             unforseen emergencies.

                       6   In Debtor’s Reply to the Garcia Decl., the Debtor confirms that net profits (i.e., income) was left

                       7   in GEMS and not distributed to the owners. The Debtor attempts to exclude these amounts from

                       8   CMI by calling it “unrealized net profits” (see, November 26, 2018 Declaration of Mark Efrem

                       9   Rosenberg, at ¶ 9). In calculating CMI, a debtor must include all income they receive and which

                  10       is derived during the applicable six-month period. If the Debtor is in control of the net profits of

                  11       GEMS and simply elects to not collect some of it, for purposes of 11 U.S.C. §101(10A)(A) the

                  12       income must be included in the income calculation just as much as a debtor might elect to leave

                  13       interest earned in a bank account rather than withdrawing and spending it. Consequently, because

                  14       the net profit of GEMS was derived over the entire 12 months of 2017, the fact that it was paid to

                  15       the Debtor in multiple forms—draw, distributed net income, and undistributed net income—is

                  16       immaterial and it all counts as income, one-half of which was derived during the six-month CMI

                  17       period.

                  18                 The Debtor’s 2017 tax returns prove that the Debtor is simply not disclosing in his

                  19       bankruptcy filings his true income as defined in 11 U.S.C. §101(10A) which states in pertinent

                  20       part as follows:

                  21                 (10A) The term “current monthly income”--

                  22                         (A) means the average monthly income from all sources that the debtor
                                     receives (or in a joint case the debtor and the debtor's spouse receive) without
                  23                 regard to whether such income is taxable income, derived during the 6-month
                                     period ending on--
                  24
                                                      (i) the last day of the calendar month immediately preceding the
                  25                          date of the commencement of the case if the debtor files the schedule of
                                              current income required by section 521(a)(1)(B)(ii)….
                  26

                  27                 Title11 U.S.C. §101(10A)(A) defines current monthly income as the average monthly

                  28       income the debtor receives derived during the 6-month period preceding the bankruptcy filing.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                      RESPONSE IN SUPPORT OF OBJECTION
                                                                             -5-
  ATTO RNEY S AT LAW       06836-0089                                                  TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29                 Desc
                                                     Main Document     Page 6 of 9


                       1   Trinity argues that by including the phrase “derived during the 6-month period” preceding the

                       2   bankruptcy, Congress meant to capture in the calculation all amounts earned by a debtor during

                       3   that period and which the debtor receives. The timing of the actual receipt is not subject to the

                       4   temporal qualification of being during the 6-month period preceding the bankruptcy filing, only

                       5   that the income be derived during that period. This is the plain reading of the statute.

                       6   Consequently, Trinity objects to the Debtor’s Means Test calculation because it does not take into

                       7   account any year-end distribution of income derived during the 6-month period preceding the

                       8   bankruptcy filing, or of income derived during that 6-month period but left in GEMS by the

                       9   Debtor in order to save it from inclusion in the calculation. The Debtor’s monthly income
                  10       derived during the 6-month period preceding the bankruptcy filing must include 1/12 of his total

                  11       income received from GEMS as an owner during 2017 as stated in his 2017 tax returns because

                  12       that amount of income, in addition to his monthly salary received each month, constitutes his total

                  13       monthly income derived in those months.

                  14                Trinity’s position regarding the proper calculation of Current Monthly Income (“CMI”)

                  15       under 11 U.S.C. §101(10A)(A) has also been the position of several courts that have looked at the

                  16       issue. For example, in In re Bernard, 397 B.R. 605, 607 (Bkrtcy. W.D.Mich. 2008), the

                  17       bankruptcy court concluded (emphasis original):

                  18                As the UST correctly notes, CMI is not restricted to income a debtor derives
                                    and receives during the six months prepetition; the income has to have been
                  19                “derived” during the six month period but the timing of its actual receipt is
                                    irrelevant. Giving “derived” its ordinary meaning, namely “formed or developed
                  20                out of something else,” WEBSTER’S THIRD INTERNATIONAL
                                    DICTIONARY, the Court concludes that CMI includes income that resulted
                  21                from employment during the relevant six month period even though the Debtor
                                    received the actual paycheck for that work after the end of the six month period.
                  22                Income derived from employment prior to the beginning of the six month period
                                    but actually received during the six month period should not be included.
                  23
                                    A further example is found in In re Robrock, 430 B.R. 197, 204 (Bkrtcy. D.Minn. 2010),
                  24
                           where the bankruptcy court analyzed the language of 11 U.S.C. §101(10A)(A) and reached the
                  25
                           same conclusion as follows:
                  26
                                    The statutory definition does require receipt by the debtor for inclusion of
                  27                particular income in the calculus; but, the fact of receipt is only the threshold.
                                    Under the statutory language, includable income is fixed by a modifying
                  28                participle—the amount of income “derived” during the six months is the input
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                     RESPONSE IN SUPPORT OF OBJECTION
                                                                            -6-
  ATTO RNEY S AT LAW       06836-0089                                                 TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29             Desc
                                                       Main Document     Page 7 of 9


                       1            for the averaging process, regardless of the date of receipt. The statutory
                                    concept is logically understood as “income that resulted from employment
                       2            during the relevant six month period even though the Debtor received the actual
                                    paycheck for that work after the end of the six month period.” In re Bernard,
                       3            397 B.R. 605, 607 (Bankr.D.Mass.2008) (emphasis added).

                       4   Trinity admits that Judge Donovan concluded differently in In re Katz, 451 B.R. 512 (Bkrtcy.

                       5   C.D.Cal. 2011), and held that only income received during the 6-month period counted.

                       6   However, Judge Donovan was concerned in Katz with income earned before the 6 month period

                       7   and received during it, not with income earned during the 6-month period and received afterward.

                       8   In his decision, Judge Donovan disregarded Bernard and Robrock as non-controlling authority,

                       9   and declined to follow their reasoning. In this case, Katz is likewise non-controlling authority,

                  10       and Trinity submits that Bernard and Robrock provide the better reasoned position.

                  11                8.        Trinity maintains that if correct CMI and Means Test calculations are performed,

                  12       then the Debtor’s commitment period will need to be 60 months and the Debtor will be required

                  13       to file Official Form 122C-2, Chapter 13 Calculation of Your Disposable Income in order to

                  14       support the amounts to be paid in a confirmable plan. 11 U.S.C. §1325(b)(4); In re Kagenveama,

                  15       541 F.3d 868 (9th Cir. 2008); Hamilton v. Lanning, 130 S.Ct. 2464 (2010). Consequently, the

                  16       Debtor fails to meet his burden for confirmation under 11 U.S.C. § 1325(a)(1), (3), and (6).

                  17                Based on the foregoing, Trinity respectfully requests that the Plan not be confirmed.

                  18       Trinity reserves the right to argue the applicable legal issues at the December 11, 2018

                  19       confirmation hearing in this case.

                  20       Dated: December 4, 2018                              Respectfully submitted,

                  21                                                            BURKE, WILLIAMS & SORENSEN, LLP

                  22

                  23
                                                                                By:
                  24                                                                  Richard J. Reynolds
                                                                                      Rafael R. Garcia-Salgado
                  25                                                                  Attorneys for Creditor
                                                                                      TRINITY FINANCIAL SERVICES, LLC
                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                      RESPONSE IN SUPPORT OF OBJECTION
                                                                            -7-
  ATTO RNEY S AT LAW       06836-0089                                                  TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK             Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29              Desc
                                                     Main Document     Page 8 of 9


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 E. First Street, Suite 1550, Santa Ana, CA 92705
                       3

                       4   A true and correct copy of the foregoing document entitled (specify):
                           SECURED CREDITOR TRINITY FINANCIAL SERVICES, LLC’S RESPONSE IN
                       5   SUPPORT OF OBJECTION TO SECOND AMENDED CHAPTER 13 PLAN
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date) 12/04/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                       9   on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                  10
                                 •   Richard Mark Garber rickgarber@sbcglobal.net, garberrr82127@notify.bestcase.com
                  11
                                 •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                  12                 nef@bwslaw.com,jgomez@bwslaw.com
                                 •   Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org
                  13             •   Richard J Reynolds rreynolds@bwslaw.com,
                                     psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                  14                 nef@bwslaw.com;fcabezas@bwslaw.com
                  15             •   Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
                                 •   Gabor Szabo smdulaw@sbcglobal.net
                  16             •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                  17                                                                            Service information continued
                                                                                            on attached page
                  18
                           2. SERVED BY UNITED STATES MAIL:
                  19       On (date) 12/04/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                  20       sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                  21       later than 24 hours after the document is filed.
                  22       Debtor:                                        Judge:
                           Mark Efrem Rosenberg                           Honorable Victoria S. Kaufman
                  23       12731 Hatteras Street                          United States Bankruptcy Court
                           Valley Village, CA 91607                       Central District of California
                  24                                                      21041 Burbank Blvd., Suite 354
                                                                          Woodland Hills, CA 91367
                  25
                                                                                                Service information continued
                  26                                                                        on attached page
                  27       ///
                  28       ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                   RESPONSE IN SUPPORT OF OBJECTION
                                                                          -8-
  ATTO RNEY S AT LAW       06836-0089                                               TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 1:17-bk-13413-VK               Doc 94 Filed 12/04/18 Entered 12/04/18 16:07:29             Desc
                                                       Main Document     Page 9 of 9


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   12/04/18                 Bernadette C. Antle
                            Date                       Printed Name                                Signature
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4843-8278-0033 v1                                   RESPONSE IN SUPPORT OF OBJECTION
                                                                          -9-
  ATTO RNEY S AT LAW       06836-0089                                               TO SECOND AMENDED PLAN
     SANTA A NA
